PER CURIAM.
Emma L. Hand seeks review of the magistrate judge’s order * affirming the Commissioner’s denial of social security benefits pursuant to 20 C.F.R. §§ 404.1520(f), 416.920(f) (2002). Our review of the record discloses that the Commissioner’s decision is based upon substantial evidence and is without reversible error. In particular, we find that substantial evidence supports a finding that Hand is unable to meet the requirements of either 20 C.F.R. Part 404, Subpart P, Appendix 1, § 1.03 (1998) or 20 C.F.R. Part 404, Subpart P, Appendix 1, § 1.02 (2002). Accordingly, we affirm the magistrate judge’s order. Hand v. Commissioner of SSA, No. CA-01-38-4 (W.D.Va. Aug. 26, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to review by a magistrate judge pursuant to 28 U.S.C. § 636(c)(2) (2000).